SHEPHERD, J.
Barry Berk and Peggy Berk appeal an order denying their motion to dismiss and *350to compel arbitration. The trial court denied the motion on the ground there exist five other cases, brought by Honey Berk against her brother and sister, Barry and Peggy Berk, in the same probate division as the case before us, all of which the court found were “inextricably intertwined.” The case before us is indisputably based upon an Operating Agreement to which Honey is a signatory. The other five cases are not, and there is no evidence of waiver by Barry or Peggy of the concededly valid arbitration clause in the Operating Agreement.
Reversed and remanded with directions to the trial court to grant Barry and Peggy Berk’s motion to compel arbitration. See Apartment Inv. & Mgmt. Co. v. Flamingo/S. Beach 1 Condo. Ass’n, 84 So.3d 1090 (Fla.2012).
Reversed and remanded.